The opinion of the court was delivered by
Hurd, J.:
One, Garland, was indebted to Townsend, defendant in error, in the sum of $442.20, secured by a mortgage on a stallion and other personal property owned by Garland, and by the assignment and delivery of certain accounts for the services of the horse. Townsend, by his petition in the court below, states that on or about the 20th day of February, 1883, it was mutually agreed between himself, Garland and Stout, that Stout should purchase the horse from Garland and in payment, therefor should pay the amount due from Garland to Townsend, and that pursuant to this agreement the horse and accounts were delivered to Stout, but he afterward refused to pay as agreed, and Townsend brought this suit and demanded judgment for the amount due him from Garland.
Stout, by his answer, in substance states that he was induced to purchase the horse and accounts through the false and fraudulent representations of Garland to him, and that he afterward returned the horse to Garland and offered to return the accounts.
The cause was tried by the court, and the court made a general finding of fact in favor of the plaintiff and rendered judgment for the amount claimed in his petition, and costs. Stout, the defendant below, filed his motion for a new trial, which the court overruled. He then made his bill of excep*425tions, containing all of the evidence, and brings his petition in error in this court.
The plaintiff in error contends that the finding of the court below is against the weight of the evidence, and asks this court to reverse the judgment for that reason. The testimony was oral and is somewhat conflicting, but we think sustains the finding. The finding is general, and in favor of the plaintiff.
It is held in Knaggs v. Mastin, 9 Kas. 532, and Winstead v. Standeford, 21 id. 270, that such a finding is a finding of every special thing necessary to be found to sustain the general finding, and that such general finding is conclusive in this court upon all doubtful and disputed duestions of fact. (Crane v. Chouteau, 20 Kas. 288; Gibbs v. Gibbs, 18 id. 419.)
Judgment affirmed.
All the Justices concurring.